ORDER
The Office of Attorney Ethics having advised this Court that MARC C. BATEMAN of OAKLAND, who was admitted to the bar of this State in 1975, has been convicted of mail fraud conspiracy, in violation of 18 U.S.C.A. §§ 371 and 3623 and issuing false statements on a loan application, in violation of 18 U.S.C.A. §§ 1014 and 2; and good cause appearing;
It is ORDERED that pursuant to R. l:20-6(b)(l), MARC C. BATEMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that MARC C. BATEMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MARC C. BATEMAN comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.